     CASE 0:18-cr-00150-DWF-HB Document 110 Filed 08/01/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                        District Court File No. 18-150 (DWF/HB)

UNITED STATES OF AMERICA,                        )
                                                 )      RESPONSE OF THE UNITED
      Plaintiff,                                 )      STATES TO DEFENDANT’S
                                                 )      MOTION TO SUPPRESS
      vs.                                        )      SEARCH AND SEIZURE
                                                 )      EVIDENCE
MICHAEL HARI,                                    )
                                                 )
       Defendant.                                )


       The United States of America, through its attorneys, Erica H. MacDonald, United

States Attorney for the District of Minnesota, and Assistant United States Attorneys John

Docherty and Julie E. Allyn, respectfully submits its Response to the Defendant’s Motion

to Suppress Search and Seizure Evidence (CM/ECF Docket No. 93).

       The defense challenges a total of six search warrants. Of these, the government,

consistent with the Meet and Confer Statement filed in this case as CM/ECF document

number 95, will submit the following four warrants for “four corners” review, anticipating

that there will be post-motions hearing briefing on those four search warrants:

       1. 1XX South Main Road, Clarence, Illinois, Central District of Illinois court file

            number 18-MJ-7052;

       2. 1XX North 1900E Road, Paxton, Illinois, Central District of Illinois court file

            number 18-MJ-7053;

       3. 2XX West First Street North, Clarence, Illinois, Central District of Illinois file

            number 18-MJ-7063; and
                                             1
     CASE 0:18-cr-00150-DWF-HB Document 110 Filed 08/01/19 Page 2 of 5



       4. 3XX East University, Unit 227, Champaign, Illinois, District Court File No. left

          blank on signed warrant.

       The defense also challenges two other warrants, one a second warrant for 1XX

North 1900E Road in Paxton with Central District of Illinois court file number 18-MJ-

7142, and a search warrant for a black ZTE cellular telephone with serial number ending

in OFC9 and Central District of Illinois case file number 18-MJ-7066. The black ZTE cell

phone was searched pursuant to warrant, after being consensually surrendered to the FBI.

The defense challenges that consent. The warrant for 1XX North 1900E Road in Paxton

authorized the seizure of defendant Hari’s laptop computer. The computer was later

searched pursuant to consent, and the defense challenges that consent also.

       As to the second North 1900E Road warrant, the search of the two computers seized

turned up no evidence the government will seek to introduce at trial. That portion of

defendant’s motion should therefore be denied as moot.

       The black ZTE cell phone was constitutionally seized and searched. FBI Special

Agent Joel Smith will testify at the motions hearing as to the consent granted to seize the

black ZTE cell phone. While the government’s legal defense of the seizure of this phone

will be the subject of thorough, post-hearing briefing, in summary the government will

show that the defendant, apprehensive about being arrested, had fled both his home and the

town of Clarence, Illinois, abandoning his phone and leaving it in the possession of co-

conspirator Michael McWhorter’s wife, Josie McWhorter. By fleeing without his phone,

defendant had voluntarily abandoned the phone, and with it, any possessory interest he had

in the phone. The fact that defendant fled because he was fearful of law enforcement does

                                            2
     CASE 0:18-cr-00150-DWF-HB Document 110 Filed 08/01/19 Page 3 of 5



not change that analysis. United States v. Segars, 31 F.3d 655, 658 (8th Cir. 1994); United

States v. Dawdy, 46 F. 3d 1427, 1430 (8th Cir. 1995) (both cases upholding warrantless

seizures of property that was abandoned only because of fear of law enforcement). For her

part, Ms. McWhorter had a possessory interest in the phone, since it had been left with her,

and that possessory interest was sufficient to allow her to validly consent to the phone’s

seizure; but if this Court finds that Josie McWhorter did not have a possessory interest in

the phone, the Fourth Amendment was still not violated by its seizure, because the officers

reasonably relied on Josie McWhorter’s apparent authority.

       The seizure of the phone was also justified by the exigencies of the situation. The

FBI was presented with the cellular telephone of a wanted fugitive. Had the FBI left to get

a warrant, the defendant could have returned at any time and wiped the phone. In fact,

because phones can be wiped remotely, even standing over the phone while a warrant was

applied for might not have been sufficient to preserve the data on the telephone. United

States v. Robison, 2012 WL 1110086 (D. Minn. March 16, 2012) (exigent circumstances

justified warrantless seizure of defendant’s cellular telephone because defendant could

easily have destroyed the information contained within the telephone).

       Finally, obtaining a search warrant from a neutral and detached magistrate means

that the officers acted in good faith, and therefore the search of the phone – the act that

actually resulted in the discovery of evidence – was valid, whatever the circumstances of

the preceding seizure.

       Property is seized when there is a meaningful interference with an individual’s

possessory interest in the seized property. United States v. Jacobsen, 466 U.S. 109, 113

                                             3
     CASE 0:18-cr-00150-DWF-HB Document 110 Filed 08/01/19 Page 4 of 5



(1984). Consent is a “well settled” exception to the requirement to obtain a warrant before

seizing property, Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973), and must be

obtained from a party with a possessory interest in the property, United States v. Matlock,

415 U.S. 164, 171 (1974). A third party may consent to the seizure of property if the third

party shares sufficient common authority over the property. United States v. Clutter, 674

F.3d 980, 983 (8th Cir. 2012); see also Matlock, 415 U.S. at 176. United States v. Ladell,

127 F.3d 622, 624 (7th Cir. 1997) (recognizing the risk that a third party may consent to a

search of all common areas or those areas to which the third party has access). The Fourth

Amendment is not violated when law enforcement officers reasonably rely on a third

party’s apparent authority to consent to seizure. Clutter, 674 F.3d at 983. When officers

obtain a search warrant and act within its scope, they act in objective good faith, and only

if there were no reasonable grounds to believe in the warrant’s validity will evidence seized

pursuant to a warrant be suppressed. United States v. Leon, 468 U.S. 897, 920-21 (1984).

        Finally, Mr. Hari seeks to suppress the contents of a box that was delivered to his

house. Apparently he was not home, and a neighbor took care of the box. When a law

enforcement officer came by defendant Hari’s home on other business, the neighbor turned




                                             4
      CASE 0:18-cr-00150-DWF-HB Document 110 Filed 08/01/19 Page 5 of 5



the box over to the officer, who opened the box. The government will not seek to introduce

the box or its contents at trial, and this portion of defendant’s motion should therefore also

be denied as moot.



Dated: August 1, 2019                             Respectfully Submitted,

                                                  ERICA H. MacDONALD
                                                  United States Attorney

                                                  s/John Docherty

                                                  BY: JOHN DOCHERTY
                                                  Assistant United States Attorney
                                                  MN Attorney Reg. No. 017516X

                                                  JULIE E. ALLYN
                                                  Assistant United States Attorney
                                                  MN Attorney Reg. No. 256511




                                              5
